05/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0527



                                 No. DA 21-0527

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ROBIN REID COLLINS,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of the Appellant’s Motion for Extension of Time, and

good cause appearing therefor,

      IT IS HERBY ORDERED that the Motion is GRANTED. Appellant’s

Reply Brief shall be filed on or before June 22, 2022.

      No further extensions will be granted.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           May 11 2022